1

2                          UNITED STATES DISTRICT COURT

3                         EASTERN DISTRICT OF CALIFORNIA

4

5    UNITED STATES OF AMERICA,                No. 2:14-cr-0038-GEB
6                  Plaintiff,
7         v.                                  ORDER DENYING SEALING AND
                                              CLOSURE REQUEST
8    FRANK W. COON,
9                  Defendant.
10

11               After Defendant Frank W. Coon was informed in an Order

12   filed    September   30,   2019   that    he   failed      to    provide   “reason

13   justifying    sealing      the    REQUEST      TO   SEAL        DOCUMENTS,”   Coon

14   resubmitted the REQUEST TO SEAL DOCUMENTS for sealing after the

15   September 30, 2019 order was filed by emailing it to chambers for

16   an in camera consideration of Coon’s second attempt to have it

17   filed under seal.     Coon failed to inform the public about this in

18   camera submittal in his public sealing notice.                      This failure

19   violates the public’s right to know about this document.

20               “The public right [to know about court documents] has

21   two dimensions. First, the right protects the public's ability to

22   oversee and monitor the workings of the Judicial Branch. Second,

23   [the right] promotes the institutional integrity of the Judicial

24   Branch.” Doe v. Public Citizen, 749 F.3d 246, 263 (4th Cir.

25   2014).    Since Coon’s REQUEST TO SEAL DOCUMENTS should have been

26   filed on the public docket, the Clerk of Court shall file Coon’s

27   REQUEST TO SEAL DOCUMENTS on the public docket.

28               After the filing of the September 30, 2019 Order, Coon
                                           1
1    also emailed chambers the following documents on September 30,

2    2019 for in camera consideration of his request: a [PROPOSED]

3    SEALING ORDER, and Exhibits D, F, and G. Coon makes the following

4    conclusory argument about these exhibits in his public sealing

5    notice filed on September 30, 2019: “Exhibits D, F, and G contain

6    medical information regarding Mr. Coon that is not for public

7    record.” Notice at 1:22-23 (ECF No. 133).             Yet Coon has already

8    filed    what   his   September   30,   2019   in   camera   sealing   request

9    labels as Exhibit D on the public docket as Exhibit B to his

10   SUPPLEMENT IN SUPPORT OF MOTION TO REDUCE SENTENCE PURSUANT TO 8

11   U.S.C. § 3582(c)(1)(A)(i). This supplement was filed on September

12   30, 2019. (ECF No. 132).

13               Coon’s claim of privacy in the subject documents lacks

14   weight since Exhibit D is on the public record as Exhibit B, and

15   this public filing of what Coon asserts to be private information

16   weighs strongly against Coon’s sealing request. See Cox Broad.

17   Corp. v. Cohn, 420 U.S. 469, 494–95 (1975) (“[T]he interests in

18   privacy fade when the information involved already appears on the

19   public record.”); Globe Newspaper Co. v. Pokaski, 868 F.2d 497,

20   506 n. 17 (1st Cir.1989) (noting that when the public has already
21   been provided access to what is asserted to be private that

22   “publicity weighs strongly against sealing”). Considering Coon’s

23   sealing request, “we start with a strong presumption in favor of

24   access to court records.” Foltz v. State Farm Mut. Auto. Ins. Co.

25   331 F.3d 1122, 1135 (9th Cir. 2003).           This right of access “‘can

26   be      overcome’     only   by     showing     ‘sufficiently      important
27   countervailing interests.’” Phillips ex rel. Estates of Byrd v.

28   General Motors Corp. 307 F.3d 1206, 1212 (9th Cir. 2002). “In
                                             2
1    deciding whether sufficient countervailing interests exist, the

2    courts will look to the ‘public interest in understanding the

3    judicial process,’” and other sufficiently identified interests.

4    Id. at 307 F.3d 1213.

5                   Coon has not shown that Exhibits F and G on which he

6    relies in support of his motion to have his prison sentence

7    reduced “[d]ue to his injuries and chronic medical conditions,”

8    should be sealed. Supplement at 4:10-11. Coon “has failed to show

9    that [he has] a sufficiently compelling interest in sealing these

10   records. The records relate to [Coon’s] medical [and physical]

11   conditions that the Court has been asked to consider in [deciding

12   whether to grant Coon’s request for a reduced prison sentence],

13   and [the records] are neither extensive, nor do they delve into

14   extraneous matters. Thus, [Coon] has failed to make a sufficient

15   showing that the sealing of [these] records is warranted.” United

16   States v. King, 2012 WL 2196674, at *2 (S.D.N.Y. 2012); United

17   States    v.    Bradley,    2007      WL   1703232,   at   *4     (S.D.   Ga.   2007)

18   (discussing instances “where the public interest in access to

19   what a judge has relied upon would trump any claimed, medical-

20   records privacy interest” and the need for “the public [to be]
21   able to assess the judge's competence,” and “whether the justice

22   system    has    been    exploited,”       and   stating   such    “informational”

23   access “is indispensable to a court system that cannot function

24   without    public       trust   and    respect.”);    c.f.      United    States   v.

25   Kaczynski, 154 F.3d 930, 931 (9th Cir. 1998) (affirming decision

26   providing the movant intervenors-appellees a redacted version of
27   defendant’s psychiatric competency report under the common-law

28   right of access doctrine).
                                                 3
1             Since    Coon   has   not   shown   that   his   sealing   request

2    should be granted, it is denied. Therefore, Exhibits F and G

3    submitted for sealing are treated as having been returned to Coon

4    so that he can decide how to proceed. See Local Rule 141(e)(1)

5    (“If a Request [for a sealing order] is denied in full or in

6    part, the Clerk will return to the submitting party the documents

7    for which sealing has been denied”).

8             Dated:    October 4, 2019

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          4
